Citation Nr: 1550885	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for mild gastroesophageal reflux disease (GERD) with a sliding small-scale hernia, to include as secondary to peptic ulcer disease.

3. Entitlement to a rating in excess of 20 percent for duodenal ulcer disease with chronic duodenitis.

4. Entitlement to a compensable disability rating for a healed umbilical herniorrhaphy scar.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1974 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2009 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for an acquired psychiatric disability as well as entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's small-scale sliding hiatal hernia was documented in service.

2. Throughout the appeals period, the Veteran's duodenal ulcer disease has been manifested by continuous moderate symptoms including epigastric distress and nausea, with episodes lasting less than 10 days on average; impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year have not been shown.

3. Throughout the appeals period, the Veteran's umbilical herniorrhaphy scar has been manifested by a superficial linear scar occupying at most a total area of 2 square cm, which is stable and nonpainful and not disfiguring.


CONCLUSIONS OF LAW

1. The criteria for service connection for a small-scale sliding hiatal hernia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for a disability rating in excess of 20 percent for duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305.

3. The criteria for a compensable disability rating for umbilical herniorrhaphy scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In February 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in February 2009, October 2009, February 2012, November 2012, and October 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Service Connection Claim

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Just prior to service separation, in April 1976, the Veteran underwent a gastrointestinal examination which revealed the presence of a tiny "insignificant" sliding hiatal hernia with Grade I distal localized esophagitis.  As this was shown in service, and as a May 2011 endoscopy also revealed hiatal hernia, the Board finds that the requirements for an award of service connection have been met.  



Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence does not indicate that staged ratings are warranted for either of the disabilities on appeal.

Facts and Analysis

Ulcer

Diagnostic Code 7305 provides ratings for duodenal ulcer.  Mild duodenal ulcer, with recurring symptoms once or twice yearly, is rated 10 percent disabling.  Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, is rated 20 percent disabling.  Moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

The Veteran's duodenal ulcer disease with chronic duodenitis has been rated as 20 percent disabling since May 4, 1989.  Inasmuch as that disability rating has been in effect for over 20 years, it is considered to be a protected rating and cannot be reduced unless there is a showing of fraud.  See 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951(b) (2015).  The Veteran seeks an increased disability rating, so the question before the Board is whether the medical evidence justifies assignment of a 40 percent or 60 percent disability rating.

At the February 2012 VA examination, the Veteran reported a history of duodenal ulcer and chronic duodenitis, with episodes of epigastric abdominal pain and nausea, and frequent belching.  He obtained mild relief of these symptoms with medication, but described his condition as progressively worsening.  He took twice-daily medication for his symptoms.  He described having four or more recurring episodes of symptoms that were not severe in the course of a year, each lasting up to 9 days.  Those symptoms included pronounced periodic abdominal pain and mild nausea, albeit with no resulting weight loss or anemia.  He had not experienced any incapacitating episodes and the examiner felt that the Veteran's symptoms did not impact his ability to work.  

At the November 2012 VA examination, the Veteran reported that his duodenal ulcer condition had not changed or worsened since the February 2012 examination.  Since that time, the Veteran has not alleged any worsening of his symptoms and his VA treatment records do not reflect any evidence of weight loss or anemia resulting from his ulcer.  A September 2014 statement from Dr. Mora, his internist, noted that he had symptoms of nausea, vomiting, flatulence, fatty food intolerance, sporadic melena, and epigastric burning-type pain which were poorly controlled with medical treatment and a diet free of irritants. 

The requirements for assignment of an increased disability rating for the Veteran's duodenal ulcer disease are demonstrations of impairment of health such as anemia or weight loss or recurrent incapacitating episodes lasting more than 10 days on average at least four times per year.  These symptoms have not been shown.  The evidence does show up to four episodes a year of epigastric distress and nausea which are not incapacitating and which last less than 10 days on average.  The continuous moderate symptoms described in the 20 percent rating criteria are consistent with the Veteran's current disability picture.  Diagnostic Code 7305.

The Board acknowledges the statement by Dr. Mora that the Veteran's symptoms include sporadic melena and vomiting, but finds that these are not sufficient to warrant assignment of a higher disability rating.  The Board notes that these symptoms are not reflected in the VA treatment records.  In addition, the criteria for a 60 percent disability rating, which includes citation of melena and vomiting as symptoms, also indicates that these symptoms must be accompanied by impairment of health such as weight loss and anemia, which, as stated, have not been shown.   

In short, the evidence of record does not support assignment of a disability rating higher than 20 percent for duodenal ulcer disease with chronic duodenitis.
38 C.F.R. § 4.114, Diagnostic Code 7305.

Scar

Scars are rated under a series of Diagnostic Codes under the umbrella of 38 C.F.R. § 4.118.  Diagnostic Code 7800 rates scars that are located on the head, face, or neck.  Diagnostic Code 7801 rates scars on other parts of the body which are deep and nonlinear.  Diagnostic Code 7802 rates scars on parts of the body other than the head, face, or neck, which are superficial and nonlinear.  Diagnostic Code 7804 rates scars that are unstable or painful.  Diagnostic Code 7805 provides that other types of scars, including linear scars, should be rated according to the most applicable criteria of Diagnostic Codes 7800 to 7804.  

Scars are rated in part based on whether they exhibit one or more characteristics of disfigurement.  Characteristics of disfigurement are listed as: a scar 5 or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches; skin texture abnormal in an area exceeding 6 square inches; underlying soft tissue missing in an areas exceeding 6 square inches; or skin indurated and inflexion in an area exceeding 6 square inches.  See Note (1), Diagnostic Code 7800.  A 30 percent disability rating is assigned where there are two or three characteristics of disfigurement or where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of the face. A 50 percent disability rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or where there are four or five characteristics of disfigurement present.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The most applicable disability criteria with respect to the Veteran's surgical scar would be those of either Diagnostic Code 7802 or Diagnostic Code 7804.

Diagnostic Code 7802 assigns a 10 percent disability rating for superficial scars that occupy a total areas of 144 square inches (929 square cm) or greater.  Superficial scars are those not associated with underlying soft tissue damage.  See Note (1), Diagnostic Code 7802.

Diagnostic Code 7804 assigns a 10 percent disability rating for one or two scars that are unstable or painful.  Where there are three or four scars that are unstable or painful, a 20 percent disability rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See Note (1), Diagnostic Code 7804.  If one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the number of unstable or painful scars.  See Note (2), Diagnostic Code 7804.

The record shows that the Veteran underwent surgery in service to repair an umbilical hernia.  The Veteran was provided a VA examination in February 2012 to determine the nature of any disability associated with the surgical scar.  At the time of the examination, the Veteran described the scar as stable.  The examiner noted the presence of a horizontal infraumbilical scar, which was superficial in nature and measured 5.5 cm long by 0.3 cm wide, and a total approximate area of 1.65 square cm.  The scar was not unstable or painful and had none of the characteristics of disfigurement described in the rating criteria.

Based on the only medical evidence of record, that of the February 2012 VA examination, the Veteran's umbilical herniorrhaphy scar is not shown to merit a compensable disability rating.  Specifically, it is shown to be superficial, i.e., not associated with any underlying tissue damage, occupies at most 2 square cm, and is not unstable or painful.  Further, it is not associated with any of the characteristics of disfigurement that would indicate a need to rate it under a different set of rating criteria.  The Veteran has not provided any affirmative evidence which demonstrates that the scar meets the criteria for a compensable disability rating.  38 C.F.R. § 4.118.

ORDER

Entitlement to service connection for a small-scale sliding hiatal hernia is granted.

Entitlement to a disability rating higher than 20 percent for duodenal ulcer disease with chronic duodenitis is denied.

Entitlement to a compensable disability rating for umbilical herniorrhaphy scar is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability that he claims is the result of his service-connected disabilities, to include as due to aggravation by these disabilities.  The Veteran has been afforded VA examinations which have discussed his currently diagnosed psychiatric disability of depression as a natural result of his many years of alcohol abuse.  The VA examiners have offered opinions finding that the psychiatric disability was not caused by service itself, any event in service, or by the service-connected disabilities of bronchial asthma or duodenal ulcer disease.  However, none of the VA examinations to date has addressed whether the Veteran's psychiatric disability has been aggravated by his service-connected disabilities, to include any worsening of these disabilities and effect on his ability to work and socialize.  A new VA examination to address this theory of service-connection is necessary on remand.

The Board notes that a claim of entitlement to TDIU is considered to be inherent in a claim for increased rating where there is evidence that the Veteran is not engaged in reasonably gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this instance, the Veteran had initially filed a formal claim of entitlement to TDIU in November 2012, which he later formally withdrew in December 2014.  Since the document withdrawing the claim for TDIU was submitted, the Veteran has retired from his job with the U.S. Postal Service.  He submitted a statement in July 2015 again asserting entitlement to TDIU.  Inasmuch as the claims for increased rating were still pending, the Board will err, if at all, in the Veteran's favor by incorporating the claim of entitlement to TDIU into the pending claim.  

In this instance, the Board notes that the decision above grants service connection for a hiatal hernia, which may affect the question of the Veteran's employability.  Further, the claim of service connection for a psychiatric disability, remanded herein, may also impact the question of employability.  For these reasons, the Board is remanding the question of entitlement to TDIU for an addendum opinion once the question of service connection for a psychiatric disability has been resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that his current acquired psychiatric disability has been aggravated, i.e., made permanently worse beyond the expected course of the condition, by the Veteran's service-connected disabilities of asthma, duodenal ulcer disease, and hiatal hernia, to include the impact of these disabilities on his ability to work and engage in other activities.  

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review and the examiner should specifically review and comment on VA psychiatric treatment records in which the Veteran has discussed his service-connected disabilities with relation to his mood.

If the examiner finds that a current psychiatric disorder has been aggravated by a service-connected disability, then the examiner should discuss the effects, if any, of any psychiatric disability for which service connection has been granted.  For example, in what ways would the psychiatric disability interfere or prevent the Veteran from maintaining substantially gainful employment?  Would he likely have problems working with others, coping with authority, interacting with the public, concentrating on tasks, etc?  

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


